PER CURIAM
Petitioner was convicted for murder and was sentenced to life imprisonment with a 25-year minimum sentence.
At petitioner’s prison term hearing, the Board of Parole (Board) established a history/risk score of 6, and crime category 7, bringing petitioner within a matrix range of 168 to 228 months, but continued the matter to clarify whether the 25-year minimum is subject to unanimous vote in order to override the minimum. At the time of petitioning to this court, that issue was unresolved.
Petitioner seeks review, alleging that the Board failed to satisfy the requirements of ORS 144.135. Petitioner’s procedural contentions are answered in Anderson v. Board of Parole, 303 Or 618, 740 P2d 760 (1987).
Petitioner also complains that the Board failed to consider factors in mitigation in violation of ORS 144.780, asserting that he did not commit the crime. Denial of guilt is not a mitigating factor.
The decision of the Court of Appeals is affirmed.